            Case 5:18-cr-00435-XR Document 130 Filed 02/05/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION
UNITED STATES OF AMERICA                       §
                                               §
vs.                                            §    CRIMINAL NO: SA:18-CR-00435(3)-XR
                                               §
(3) BRANDON MORRIS                             §

                           ORDER GRANTING CONTINUANCE
                          AND AMENDING SCHEDULING ORDER

       On this day came on to be considered the Defendant’s Oral Unopposed Motion to

Continue Scheduling Order Deadlines. Upon consideration, the Court is of the opinion that the

motion is meritorious and should be GRANTED.

       The Court finds that the period between February 18, 2020 and March 16, 2020 is a

reasonable period of necessary delay in order for the defendant to negotiate a plea; and/or prepare

for trial. The Court finds that the ends of justice served by taking such action outweighs the best

interest of the public and the defendant in a speedy trial, and further finds that the above period

shall be excluded in computing the time in which said defendant must be brought to trial under

the Speedy Trial Act, pursuant to Title 18, United States Code, Section 3161(h)(7)(A).

       It is hereby ORDERED that Defendant’s Oral Unopposed Motion to Continue entered in

Court on February 4, 2020 is GRANTED.

       It is FURTHER ORDERED that this case will proceed on the following-amended

schedule:

       The deadline for notifying the Court of any PLEA AGREEMENT entered into
       by the parties in this cause is Friday, February 21, 2020. No plea agreement
       entered into after that date will be honored by this Court without good cause
       shown for the delay.
          Case 5:18-cr-00435-XR Document 130 Filed 02/05/20 Page 2 of 2




       DOCKET CALL or REARRAIGNMENT and PLEA are set for Thursday,
       March 5, 2020 at 1:30 P.M., in Courtroom 3 of the John H. Wood, Jr., United
       States Courthouse, 655 E. Cesar Chavez Boulevard., San Antonio, Texas.
       Proposed jury instructions, voir dire, and motions in limine shall be filed by
       Friday, February 28, 2020.

       JURY SELECTION AND TRIAL are set for March 16, 2020 at 9:30 A.M., in
       Courtroom 3 of the John H. Wood, Jr., United States Courthouse, 655 E. Cesar
       Chavez Boulevard, San Antonio, Texas.

       AS A REMINDER TO THE ATTORNEY FOR DEFENDANT:

       If your client is in custody, arrangements should be made with the U.S. Marshal Service

prior to the date of jury selection and trial to ensure your client has proper attire. In addition,

whenever defendants or witnesses have a need for the services of the Court Interpreter, please

notify the Courtroom Deputy no later than five (5) days before this court setting.

       The Clerk of Court shall send a copy of this order to the United States Attorney, attorney

for the defendant, United States Marshal, United States Probation Officer, and Pretrial Services

Officer. Counsel for defendant will notify the defendant of this setting, and if the defendant

is on bond, advise the defendant that he or she must be present for all court settings unless

excused by the Court. All inquiries pertaining to this Scheduling Order should be directed to

Sylvia Ann Fernandez, Courtroom Deputy for Judge Xavier Rodriguez, at (210) 244-5011.

       Signed this 5th day of February, 2020.



                                                ______________________________
                                                XAVIER RODRIGUEZ
                                                UNITED STATES DISTRICT JUDGE
